Citation Nr: 1106628	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  03-10 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in (RO)
Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals 
of a gunshot wound (GSW), Muscle Group II (right shoulder 
injury).

2.  Entitlement to a rating in excess of 20 percent for residuals 
of a moderately severe wound, Muscle Group XX, of the dorsal 
spine (thoracic spine injury).

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from July 1941 to July 1944; he 
was awarded a Purple Heart for injuries sustained on January 31, 
1943 while serving in North Africa during World War II.  

This matter came before the Board of Veterans' Appeals (Board) 
initially on appeal from an April 2001 rating decision in which 
the RO, in pertinent part, continued separate 20 percent ratings 
for residuals of a wound to the thoracic spine and of a GSW to 
the right shoulder and continued a 10 percent rating for a lumbar 
spine nerve injury.  The Veteran filed a timely appeal of these 
determinations to the Board.

In May 2004, the Veteran testified during a Travel Board hearing 
conducted before the undersigned Veterans Law Judge at the RO; a 
copy of the transcript is of record.  

In December 2004, the Board remanded this case for further 
development to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  Later, in a January 2006 rating decision, the 
AMC granted service connection for peripheral neuropathy of the 
right and left lower extremities and assigned separate initial 10 
percent ratings, effective February 14, 2005.  In February 2006, 
the Veteran filed a notice of disagreement (NOD) with regard to 
the initial ratings and effective dates assigned.

In October 2006, the Board, in pertinent part, denied the 
Veteran's claims for increased ratings for thoracic spine, right 
shoulder and lumbar spine nerve injuries.  In that decision, the 
Board also remanded the issues of entitlement to higher initial 
ratings for peripheral neuropathy of the right and left lower 
extremities and for earlier effective dates for grant of service 
connection for peripheral neuropathy of the right and left lower 
extremities for the issuance of a statement of the case (SOC), in 
accord with the holding in Manlincon v. West, 12 Vet. App. 238 
(1999).  The Veteran was furnished an SOC in March 2007, but 
failed to perfect his appeal with regard to these issue.  Thus, 
they are no longer before the Board in appellate status. 

The Veteran appealed the Board's October 2006 decision to the 
United States Court of Appeals for Veterans Claims (Court).  In 
an October 2007 Order, the Court granted the parties' October 
2007 Joint Motion for Partial Remand (October 2007 joint motion), 
remanding that part of the Board's October 2006 decision that 
denied entitlement to increased ratings for residuals of thoracic 
spine and right shoulder injuries for action consistent with the 
October 2007 joint motion.  The remaining issue entitlement to an 
increased rating for nerve injury to the lumbar spine was 
dismissed as abandoned.  Grantham v. Brown, 111 F.3d 1156 (Fed. 
Cir. 1997).
 
In March 2008, the Board remanded the claims of entitlement to 
increased ratings for residuals of thoracic spine and right 
shoulder injuries for action consistent with the October 2007 
joint motion.  

In a May 2009 rating decision, the AMC granted service connection 
for osteoarthritis of the right shoulder and for degenerative 
disc and spondylosis of the thoracic spine and recharacterized 
this latter disability as a moderate nerve injury of the lumbar 
sacral plexus, at L2-L4, with degenerative disc and spondylosis 
of the thoracic spine and assigned separate 10 percent ratings, 
effective July 29, 2008.  The Veteran did not initiate an appeal 
of this decision by filing a timely NOD.  Thus, neither issue is 
before the Board.

In July 2009, the Board denied the claim for an increased rating 
for residuals of a GSW to the right shoulder and remanded the 
claim for an increased rating for residuals of a thoracic spine 
injury for development compliant with the Board's March 2008 
remand instructions.  

The Veteran appealed that Board's July 2009 decision to the 
Court.  In a February 2010 Order, the Court granted the parties' 
February 2010 Joint Motion for Partial Remand (February 2010 
joint motion), remanding the first issue listed on the title page 
for action consistent with the February 2010 joint motion.

Subsequently, in a September 2010 rating decision issued on 
October 2010, the AMC granted service connection for a painful 
and tender scar of the right axilla and for a painful and tender 
scar of the left lateral/anterior thigh of the left lateral leg 
and assigned separate 10 percent ratings, effective September 30, 
2009.  No NOD has been received from the Veteran with regard to 
this latter decision; however, the time for filing an appeal has 
not yet expired.  Therefore, these issues are not in appellate 
status before the Board.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  
VA will notify the Veteran if further action, on his part, is 
required.


REMAND

Unfortunately, another remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the Veteran's remaining claims so that he is afforded every 
possible consideration.

Initially, the Board notes that the Veteran receives treatment 
for his service-connected disabilities through the Central 
Alabama VA Healthcare System, primarily at the Montgomery and 
Tuskegee VA Medical Centers (VAMCs).  The Veteran filed his 
increased rating/TDIU claims in June 2000.  Staged ratings are, 
however, appropriate for an increased rating claim when the 
factual findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings for each time period.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period one 
year before the claim was filed until VA makes a final decision 
on the claim.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 
Currently, the claims file contains VA medical records dated 
between June 3, 1999 and May 31, 2000, from July 23, 2003 to 
December 15, 2005, and from February 28, 2006 to September 8, 
2006.  On remand, outstanding VA medical records should be 
obtained.

In its March 2008 remand, the Board requested that all tests and 
studies deemed necessary, including range of motion testing of 
the thoracic spine, should be performed.  As noted in the July 
2009 decision, in a March 2008 remand, the Board instructed that 
the Veteran undergo a VA muscles examination to determine the 
nature and severity of his service-connected thoracic spine 
injury.  The Veteran underwent a VA examination in July 2008.  
However, the examiner apparently did not conduct range of motion 
testing of the thoracolumbar spine.  Similarly, although the July 
2008 VA examiner provided range of motion testing for the 
Veteran's right shoulder injury, when the Veteran was reexamined 
in September 2010, range of motion testing was not performed for 
either the right shoulder or the thoracic spine injuries.  
Moreover, another muscle group relating to the Veteran's right 
shoulder injury was identified, Muscle Group IV, but it does not 
appear that the RO considered whether a separate rating was 
warranted for this muscle group.

In short, the record still does not include medical evidence 
sufficient to adjudicate these claims under the holding in Hart.  
The Board emphasizes that a remand by the Board confers upon the 
Veteran, as a matter of law, the right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The Court has held that a TDIU is encompassed in a claim for 
increased rating or the appeal of an initial rating.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  
Therefore, the Veteran's claim for increased ratings for right 
shoulder and thoracic spine injuries include a claim for TDIU.  
In this regard, the Board notes that the Veteran did not appeal 
the denial of a TDIU in a February 2004 rating decision, but at 
that time the Veteran did not meet the schedular criteria under 
38 C.F.R. § 4.16(2; he now does.  Accordingly, an opinion is 
needed as to whether, without regard to his age or the impact of 
any nonservice-connected disabilities, the Veteran's service-
connected disabilities alone, or together, render him unable to 
secure and/or follow a substantially gainful occupation.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Obtain all outstanding records of 
evaluation and/or treatment of the Veteran 
from the Central Alabama VA Healthcare System 
between May 31, 2000 and July 23, 2003, 
between December 15, 2005 and February 28, 
2006, and since September 8, 2006.  All 
records and/or responses received should be 
associated with the claims file. 

2.  Schedule the Veteran for a VA muscles 
examination, with an appropriate examiner, to 
determine the symptoms and severity of his 
Muscle Group II (right shoulder) and Muscle 
Group XX (thoracic spine) injuries.  The 
Veteran's claims file should be made 
available to the examiner for review in 
conjunction with the examination.

All tests and studies deemed necessary, 
including range of motion testing of the 
right shoulder and thoracic spine, should be 
performed.  The examiner should provide 
commentary as to all symptoms shown upon 
examination, with consideration of painful 
motion, functional loss due 
to pain, additional disability during flare-
ups, loss of power, weakness, a lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty 
of movement.  See 38 C.F.R. §§ 4.40, 4.45, 
4.56(c) (2010).  If motion is found to be 
limited by pain, the examiner should specify 
at what degree of each motion such pain is 
noted to begin.  If any examination findings 
are markedly at variance with the findings 
from the February 2005, October 2005, July 
2008, and September 2009 VA examinations, the 
examiner should explain the possible reasons 
for such inconsistencies.  

Thereafter, the examiner should opine as to 
whether, without regard to the Veteran's age 
or the impact of any nonservice-connected 
disabilities, it is at least as likely as 
not (50 percent or greater probability) that 
his service-connected disabilities alone, or 
together, render him unable to secure and/or 
follow a substantially gainful occupation.  
See September 2010 rating decision for a list 
of the Veteran's service-connected 
disabilities.  If the answer is affirmative, 
the examiner should indicate when the Veteran 
became unemployable due to his service-
connected disabilities.

The examiner should set forth all examination 
findings, along with a complete rationale for 
the conclusions reached, in a printed report.  
If any requested opinion cannot be given, the 
examiner should state the reason(s) why.

3.  After completing the requested actions, 
and any additional notification and 
development deemed warranted, readjudicate 
the issues of entitlement to increased 
ratings for right shoulder and thoracic spine 

injuries and for a TDIU.  This should include 
consideration of: (1) whether staged ratings 
under the holding in Hart, cited to above, 
(2) whether a separate rating under Muscle 
Group IV, and (3) whether extraschedular 
ratings are warranted under 38 C.F.R. 
§ 3.321(b) for the Veteran's right shoulder 
and thoracic spine injuries.  If any benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, he and his 
representative should be furnished a 
supplemental SOC and afforded the appropriate 
time period for response before the claims 
file is returned to the Board for further 
appellate consideration, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



